Citation Nr: 0807023	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-10 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1980 to 
September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.


FINDING OF FACT

The most severe hearing loss shown by the veteran for each 
ear during his VA examination was Level IV in the right ear 
and Level II in the left ear.


CONCLUSION OF LAW

Criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The VA duty to notify was satisfied in part by a June 2005 
letter sent to the appellant that fully addressed all four 
notice elements and both the February 2006 statement of the 
case and an April 2006 letter set forth the criteria for a 
higher rating, found to be sufficient under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
 
Moreover, with respect to the requirements set forth in 
Vasquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008), the veteran was provided all 
pertinent information in the June 2005 VA notice, February 
2006 statement of the case and April 2006 letter.  
Cumulatively, the veteran was informed of the necessity of 
providing, on his own or by the VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, and of the effect that worsening has on the 
claimant's employment and daily life, and that the applicable 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied in its entirety by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on his employment and daily life (such as a specific 
measurement or test result).  The veteran was also informed 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s).  Finally, the veteran was informed of examples of 
pertinent medical and lay evidence that he may submit (or ask 
the Secretary to obtain), relevant to establishing 
entitlement to increased compensation.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Significantly, VA 
notice was provided to the veteran prior to the first 
adjudication of the claim.  Thereafter, an additional letter 
was sent to the veteran and he has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

VA treatment records have been obtained.  The veteran was 
also provided with a VA examination (the report of which has 
been associated with the claims file).  While the veteran 
complained that the individual conducting the examination did 
not do so in an objective manner, there is no objective 
evidence to show that the results of the examination were 
inaccurate.  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  The June 2005 test results show that the veteran's 
hearing had worsened since his April 2004 test, and was only 
slightly better than the threshold necessary for attaining 
compensation; the veteran would therefore be eligible for a 
compensable rating should future hearing examinations show 
sufficient further hearing loss.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess, supra.  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.

Increased Rating

The veteran asserts that his service-connected bilateral 
hearing loss is more severe than the assigned noncompensable 
disability rating suggests and that his disability warrants a 
compensable disability rating.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claim 
for bilateral hearing loss, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board further notes 
that the Court, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007), held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

Bilateral Hearing Loss

Pursuant to VA's Schedule for Rating Disabilities (Rating 
Schedule), the assignment of a disability rating for hearing 
impairment is derived by a purely mechanical application of 
the Rating Schedule to the numeric designations derived from 
the results of audiometric evaluations.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity is at 
least at Level I in the better ear and Level X in the poorer 
ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 
4.85, 4.87, Tables VI and VII.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86.  38 C.F.R. § 4.85(c).  

The veteran has undergone two VA examinations for hearing 
loss.

The first examination was in April 2004, prior to the 
initiation of his current claim, the results of which are as 
follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
35
75
LEFT
20
20
30
45
65

The average pure tone threshold in the veteran's left ear was 
40 decibels.  The average pure tone threshold in the 
veteran's right ear was 41 decibels.  The veteran also 
received a score of 98 percent for the left ear and 94 
percent for the right ear on the Maryland CNC test for word 
recognition.

Using Table VI of 38 C.F.R. § 4.85, these results merit 
ratings of level I for the veteran's right ear and level I 
for his left ear, which fails to meet the schedular criteria 
for a compensable rating for hearing loss.  Table VIa is not 
available, as the evidence fails to show a decibel loss in 
either ear of 55 at 1,000 Hz.

The second examination was in June 2005, the results of which 
are as follows, with puretone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
50
85
LEFT
25
25
35
45
65

The average pure tone threshold in the veteran's left ear was 
43 decibels.  The average pure tone threshold in the 
veteran's right ear was 50 decibels.  The veteran also 
received a score of 84 percent for the left ear and 78 
percent for the right ear on the Maryland CNC test for word 
recognition.

Using Table VI, this examination showed level IV for the 
veteran's right ear and level II for his left ear, which 
again fails to meet the schedular criteria for a compensable 
rating for hearing loss.  Table VIa is once again not 
available, as the evidence fails to show a decibel loss in 
either ear of 55 at 1000 Hz.  While the second examination 
shows a decrease in hearing acuity, the results of 
audiometric testing continue to show a non-compensable level 
of hearing loss.

The veteran's claims file is void of any additional medical 
treatment that indicates that his hearing is more severe than 
it is currently rated, and as the medical evidence fails to 
demonstrate that the veteran's hearing loss meets the 
criteria for a compensable rating, the veteran's claim is 
denied.

The Board also finds that the medical evidence demonstrates 
consistently and throughout that, over the relevant appeal 
period, the veteran meets the criteria for a noncompensable 
disability rating for his bilateral hearing loss.  Therefore, 
the assignment of staged evaluations in this case is not 
necessary.  Hart, supra.  

There is no evidence of record that the veteran's service-
connected bilateral hearing loss causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
compensable disability rating for the veteran's service-
connected bilateral hearing loss.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


